Nicholson, C. J.,
delivered the opinion of the Court.
The judgment in this case must be reversed, because the Judge excluded the testimony of defendant Blankenship. The Statute makes his affidavit competent evidence, and we think it was intended by the provisions of the Code as to bastardy proceedings, that the defendant might be examined as a witness. While the proceeding is in some respects criminal in its character, as held in Crawford v. The State, it is, also, in some of its characteristics, civil; and under the law which allows parties to testify, in connection with the provision which makes the affidavit of the defendant competent evidence, we think it was error in the Court to exclude his testimony.
For this error the judgment is reversed.